Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2007

USA v. Joyce
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3153




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Joyce" (2007). 2007 Decisions. Paper 59.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/59


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 05-3153
                                      No. 05-3265
                                     ____________

                           UNITED STATES OF AMERICA
                                       v.
                               ROBERT A. JOYCE,
                                ELIANA RASPINO,
                                                Appellants.
                                  ____________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                   District Court Nos.: 04-cr-0182-1 and 04-cr-0182-2
                     District Judge: Honorable Eduardo C. Robreno

            Before: McKEE, CHAGARES and HARDIMAN, Circuit Judges.
                                ____________

                            ORDER AMENDING OPINION
                                  ____________

      At the direction of the Court, page 5, paragraph 2, sentence 1of the opinion filed
on December 12, 2007, in this matter is amended as follows:

              The case was tried in December 2004 and the jury convicted Raspino
              on all but one count and Joyce on all counts.

For the Court,

Marcia M. Waldron, Clerk

Dated: December 17, 2007